DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a laser system configured…to recombine…the recombined quantum states creating a spatial fringe pattern with a phase in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muntinga et al (“Interferometry with Bose-Einstein Condensates in Microgravity”).

With respect to claim 1, Muntinga shows an atom interferometry method comprising:
releasing atoms from an atom source into an interferometer region (Figs.1,2: release of a Bose-Einstein condensate (BEC) consisting of Rb-atoms); 
directing pulses of light at the atoms to place the atoms in different quantum states (Fig.1: first TT/2 pulse creates a coherent superposition of two wave packets that drift apart; TT pulse redirects the packets) and to recombine the quantum states (Fig.1: second TT/2 pulse partially recombines the packets) such that the recombined quantum states interfere with each other when the quantum states are overlapped spatially, the recombined quantum states creating a spatial fringe pattern with a phase (Fig.1: spatial interference pattern shown at the bottom; Fig.2(c)); and 
detecting the spatial fringe pattern and the phase of the spatial fringe pattern when the quantum states are overlapped spatially (Fig.1 : detection of interference pattern at end of the depicted time scale ... ; Fig.2(a), (b): ... through absorption imaging).  
2.	The atom interferometry method of claim 1, wherein the time periods between the pulses are asymmetric to create the spatial fringe pattern (Fig.1: temporal asymmetry T; time periods are, respectively T and T-T).  
3. 	The atom interferometry method of claim 1, wherein one or more of the light pulses are rotated relative to each other to create the spatial fringe pattern (Figs.1, 2: /2 is made out of two counter-propagating light beams of frequency and +  
4. 	The atom interferometry method of  claim 1, wherein the released atoms are from an atomic ensemble of thermal or Bose-Einstein condensate (Figs.1, 2: release of BEC).  
5.	The atom interferometry method of claim 1, further comprising: measuring, based on the detected spatial fringe pattern, any one of a gravitational field, a gradient of a gravitational field, acceleration of a device performing the atom interferometry method of claim 1, rotation of a device performing the atom interferometry method of claim 1, a magnetic field, a gradient of a magnetic field, and an electric field (p.1: "The coherent evolution of quantum objects delocalized in space-time [9], the verification of the Einstein principle of equivalence with quantum objects [10], and the detection of gravitational waves [11] constitute only three of many timely quests motivating experiments with Al in extended free fall.").  
6.	The atom interferometry method of claim 1, wherein the quantum states comprise any one of magnetic substates, hyper-fine states, angular momentum states, and linear momentum states (Fig.1: application of the pulses couples the momentum states of the wave packets (cf. Fig.3 of the present application)).  
7. 	An atom interferometer comprising:
an atom source (e.g. atom chips) configured for releasing atoms from an atom source into an interferometer region;
a laser system (p. 2: AMZI; “They are generated by pulses of two counter-propagating laser beamss” ) configured for directing pulses of light at the atoms to place the atoms in different quantum states and to recombine the quantum states such that the recombined quantum states interfere with each other when the quantum states are overlapped spatially, the recombined quantum states creating a spatial fringe pattern with a phase; and
a detector (p.2: “detect the interference pattern”) configured for detecting the spatial fringe pattern and the phase of the spatial fringe pattern when the quantum states are overlapped spatially.  
8.	The atom interferometer of claim 7, wherein the laser system is configured so that time periods between the pulses are asymmetric to create the spatial fringe pattern  (asymmetric Mach-Zehnder interferometer; Fig.1: temporal asymmetry T; time periods are, respectively T and T-T).  
9.	The atom interferometer of claim 7, wherein the laser system is configured so that one or more of the light pulses are rotated relative to each other to create the spatial fringe pattern (Figs.1, 2: /2 is made out of two counter-propagating light beams of frequency and +.  

10. 	The atom interferometer of claim 7, wherein the released atoms are from an atomic ensemble of thermal or Bose-Einstein condensate (Figs.1, 2: release of BEC).  
11.	The atom interferometer of claim 7, wherein the atom interferometer measures, based on the detected spatial fringe pattern, any one of a gravitational field, a gradient of a gravitational field, acceleration of the atom interferometer, rotation of the atom interferometer, a magnetic field, a gradient of a magnetic field, and an electric field (p.1: "The coherent evolution of quantum objects delocalized in space-time [9], the verification of the Einstein principle of equivalence with quantum objects [1 OJ, and the detection of gravitational waves [11 J constitute only three of many timely quests motivating experiments with Al in extended free fall.").  

12.	The atom interferometer of claim 7, wherein the quantum states comprise any one of magnetic substates, hyper-fine states, angular momentum states, and linear momentum states (Fig.1: application of the pulses couples the momentum states of the wave packets (cf. Fig.3 of the present application)).  

13.	The atom interferometer of claim 7, further comprising: a controller configured for controlling the atom source, the laser system, and the detector (implicit/inherent as this system requires a controller of some form to operate).  

14. 	A non-transitory computer readable medium comprising a computer application program that is executable by a processor, wherein the processor executes the computer application program to perform an atom interferometry method comprising: releasing atoms from an atom source into an interferometer region; directing pulses of light at the atoms to place the atoms in different quantum states and to recombine the quantum states such that the recombined quantum states interfere with each other when the quantum states are overlapped spatially, the recombined quantum states creating a spatial fringe pattern with a phase; and detecting the spatial fringe pattern and the phase of the spatial fringe pattern when the quantum states are overlapped spatially (see discussion for claim 1 above).  
15. 	The computer readable medium of claim 14, wherein time periods between the pulses are asymmetric to create the spatial fringe pattern (Fig.1: temporal asymmetry T; time periods are, respectively T and T-T).  
16.	The computer readable medium of claim 14, wherein one or more of the light pulses are rotated relative to each other to create the spatial fringe pattern (Figs.1, 2: /2 is made out of two counter-propagating light beams of frequency and+.  

17. 	The computer readable medium of claim 14, wherein the released atoms are from an atomic ensemble of thermal or Bose-Einstein condensate (Figs.1, 2: release of BEC).  

18.	The computer readable medium of claim 14, wherein the method further comprises measuring based on the detected spatial fringe pattern, any one of a gravitational field, a gradient of a gravitational field, acceleration of a device performing the atom interferometry method of claim 14, rotation of a device performing the atom interferometry method of claim 14, a magnetic field, a gradient of a magnetic field, and an electric field (p.1: "The coherent evolution of quantum objects delocalized in space-time [9], the verification of the Einstein principle of equivalence with quantum objects [1 OJ, and the detection of gravitational waves [11 J constitute only three of many timely quests motivating experiments with Al in extended free fall.").  

19.	The computer readable medium of claim 14, wherein the quantum states comprise any one of magnetic substates, hyper-fine states, angular momentum states, and linear momentum states (Fig.1: application of the pulses couples the momentum states of the wave packets (cf. Fig.3 of the present application)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886